Citation Nr: 1711773	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  07-20 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for residuals of a head injury (also claimed as brain damage).

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for service connection for fracture, tibia and fibula, left leg. 

3.  Entitlement to service connection for nephrolithiasis, also claimed as kidney disease. 

4.  Entitlement to service connection for liver disease, including due to asbestos exposure. 

5.  Entitlement to service connection for keratoconus (also claimed as defective vision and vision impairment secondary to hypertension). 

6.  Entitlement to service connection for residuals of a head injury (also claimed as brain damage).

7.  Entitlement to service connection for fracture, tibia and fibula, right leg (also claimed as right knee disability/condition).

8.  Entitlement to service connection for service connection for fracture, tibia and fibula, left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and June 1982 to May 1986.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, jurisdiction later being transferred to the RO located in Los Angeles. 

A July 2015 Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record.

These matters were previously before the Board in September 2015, at which time they were remanded for additional development.  In that decision, the claim for service connection for a right leg disorder was reopened.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

The issues of entitlement to service connection for keratoconus, a brain injury, and bilateral leg disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1992 rating decision, the RO denied the Veteran's denied claim for entitlement to service connection for a left tibia and fibular fracture. 

2.  The Veteran initially appealed the July 1992 rating decision, but withdrew his appeal of his claim of entitlement to service connection for a left tibia and fibular fracture at a July 1993 hearing.  

3.  Evidence received since the July 1992 decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.

4.  In a February 1997 Board decision, the Board denied the Veteran's claim of service connection for a head injury.  

5.  Evidence received since the February 1997 Board decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim. 

6.  The Veteran does not have a chronic kidney disorder, including nephrolithiasis during the pendency of the appeal.

7.  The Veteran does not have a chronic liver disorder during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision that denied a claim of service connection for a fracture of the left tibia and fibula is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2016).

2.  New and material evidence has been received since the July 1992 rating decision to reopen a service connection claim for a left leg fracture. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The February 1997 Board decision denying service connection for a head injury is final. 38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

4.  Evidence received since the February 1997 Board decision is new and material and the claim for entitlement to service connection for a head injury is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a) (2016).

5.  The criteria for a grant of service connection for a kidney disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for a grant of service connection for a liver disorder are not met.  38 U.S.C.A. § 1131, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The Veteran has been afforded a VA examination in August 2016.  The Board finds this examination to be adequate as it is predicted on a review of the record, an examination of the Veteran, and contains opinions supported by rationales regarding the Veteran's claims of service connection for kidney and liver disorders.  

There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the July 2015 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).


Procedural history

A July 1992 rating decision denied the Veteran's claims of service connection, including for bilateral hearing loss and tinnitus due to a head injury and a fracture of the left tibia and fibula.  In August 1992, the Veteran filed a notice of disagreement and simultaneously added a claim of service connection for a head injury.  In February 1993, the RO issued a statement of the case (SOC) including the issues of fractures of left tibia and fibula and head injury.  

In an October 1993 decision by the hearing officer, the officer indicated that although the issue of service connection for a head injury was not part of the July 1992 rating decision, he was accepting jurisdiction over the claim as the hearing loss and tinnitus claims were predicated on a head injury.  The officer denied the Veteran's claim of service connection for a head injury and noted that the Veteran withdrew his claim of service connection for a left leg fracture.  

A February 1994 rating decision denied the Veteran's claim of service connection for a right leg fracture.  

In February 1997, the Board denied the Veteran's claim for residuals of a head injury, finding that his service treatment records showed periodic complaints of mild headaches and a single notation of swelling on the head, but no indication of a significant head injury due to a fall.  

In December 2000, the Veteran filed a "statement of an accredited representative in appealed case" in which he contended that his claims of service connection for a head injury among others, that were decided in the February 1997 Board decision remained on appeal.  In March 2001, a certification of appeal (VA-8) was filed by the RO with regard to those issues.  

In April 2005, the Veteran filed a petition to reopen his claims of service connection for a right knee disorder, vision disorder, liver disorder, kidney disorder, bilateral shoulder disorder, right hand disorder, and left foot disorder.  A November 2005 rating decision denied these claims and a March 2006 rating decision continued denial of a recharacterized petition to reopen the claim of service connection for fracture tibia and fibula, bilateral, with right knee disability and denied the claims of service connection for keratoconus, liver disease, nephrolithiasis, and brain damage.  The Veteran filed notices of disagreement in April 2006 and January 2007.

In July 2007, the RO issued a statement of the case denying the claim of service connection for nephrolithiasis.  The Veteran timely filed a substantive appeal (VA-9) on this issue.

In May 2008, the RO issued a statement of the case denying that new and material evidence had been received to reopen claims recharacterized as service connection for a fracture of the left leg, a fracture of the right leg, and a head injury, as well as the issues of service connection for keratoconus and liver disease.  The Veteran timely filed a substantive appeal in June 2008.

The Veteran testified at a Board hearing in July 2015 and a September 2015 Board decision reopened the claim of service connection for a right leg fracture and remanded the remaining claims for additional development.  In August 2016, the RO issued a SSOC denying the claims.  

New and material evidence 

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. An appeal is initiated by the filing of a notice of disagreement (NOD) within one year from notification of a rating decision; however, the decision becomes final and binding if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.201, 20.302.  Additionally, unappealed Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The Veteran was denied service connection for a left leg fracture in a July 1992 rating decision.  He initially filed a notice of disagreement but subsequently withdrew his claim in the July 1993 hearing.  The RO dismissed this claim in the October 1993 hearing officer's decision.  Therefore, the July 1992 claim is final.  

The Veteran's claim of service connection for a head injury was last denied in a February 1997 Board decision.  That decision is final.  

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted. 

A final decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216, 220 (1994).

Left leg disorder

At the time of the final July 1992 rating decision, the evidence of record consisted of service treatment records and an October 1981 VA examination. Service connection was denied because although there was a notation of a fracture of the left tibia on the May 1982 reentrance examination, the service treatment records for the Veteran's first period of service were negative for a fracture.  Service connection was denied as the fracture, tibia and fibula, was not incurred in or aggravated by service.  

Post service treatment records show that the Veteran has been treated for leg and knee pain since December 1993.  At the July 2015 Board hearing, the Veteran testified that he fractured his left leg as a result of a fall during service, in 1979 or 1980.  As a result, the Veteran stated that he was put in a cast for eight to fourteen weeks and unable to deploy on the original schedule.  He stated that he continued to have problems with his knee throughout his military service. 

Presuming the credibility or this testimony, the Board finds this evidence to be new and material.  While a pre-existing fracture with no residual disability was noted on his enlistment examination, the testimony suggests that the Veteran experienced symptoms of knee pain during and after service, as well as treatment for a knee disorder.  This evidence is new and material evidence sufficient to reopen the claim for service connection for a left leg disorder because it was not previously of record and it demonstrates a continuity of symptomatology, a possible nexus to service. This is a previously unestablished fact that raises a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156.


Head injury

The Veteran's claim of service connection for a head injury was last denied in a February 1997 Board decision.  The Board noted that the Veteran's service treatment records showed mild complains of headaches and a single notation of swelling on the head.  In a February 1992 VA examination, the Veteran reported that he injured his head in 1980 and experienced seizures ever since.  A skull x-ray was negative and the examiner found he has clinical evidence of early spasmodic torticollis, not a seizure disorder, and it was due to basal ganglia disorder and not a result of trauma.  

Since the February 1997 Board decision, the Veteran reported an in-service fall from a tower, resulting in a period of unconsciousness and a head injury. The Veteran also testified that he sustained an injury to his head during an in-service fight.  The Veteran was afforded an October 2011 VA neurology examination, in which the examiner diagnosed TBI. As the details of the in-service event and present  diagnosis were not previously of record and go to establish two of the necessary elements of the Veteran's claim of service connection, the Veteran has submitted new and material evidence and his claim of service connection is reopened, again, presuming the credibility of this evidence for the purposes of reopening.  

Service connection claims

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303 (a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303 (d). 

Certain chronic disabilities, including nephrolithiasis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014). Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal. In the absence of proof of a disability during that period, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

Service treatment records are negative for any complaints, symptoms, or treatment of liver or kidney disease.  Specifically, a June 1980 treatment showed the Veteran complained of left sided abdominal pain and blood in his stool and the examiner ruled out a left kidney infection.  Additionally, barium enema films in November 1981 and December 1981 showed no abnormalities of the liver, renal, or splenic shadows.  The Veteran's March 1986 separation examination was negative for liver or kidney complaints or diagnoses.  

Post-service, a June 1986 treatment record showed a complaint of left lower quadrant pain, but no kidney or liver disorder was noted.  In April 2000, the Veteran sought treatment in the emergency room for abdominal pain.  A CT abdominal scan performed showed a slightly enlarged liver and normal kidneys, but no significant abnormality was noted.  The Veteran was assessed as having a possible liver disease.  

An abdominal CT scan in February 2003 was normal. A March 2004 abdominal ultrasound showed no evidence of kidney or liver disease; instead, both were noted to be unremarkable.  A July 2014 treatment record showed no liver or kidney abnormality.  In July 2016, laboratory results showed an eGFR level of 90 and the record indicates that values less than 60 are considered indicative of chronic kidney disease. 

The Veteran underwent a VA examination in August 2016.  The examiner noted the pertinent medical history contained no diagnoses of liver or kidney disease.  The examiner performed a full examination of the Veteran and concluded that the Veteran did not presently have any liver or kidney disorders.  The examiner opined that it is less likely as not that the Veteran has a diagnosis of a chronic liver or kidney disease incurred in or caused by during service.  As a rationale, the examiner stated that although the Veteran reported a prior history of left lower quadrant pain, current examination noted normal findings, where there are no objective evidence or documentation indicating for a chronic active kidney or liver conditions present.  Therefore, a specific diagnosis could be endorsed for a chronic, active liver or kidney disease and without a diagnosis, there is no nexus.

Upon review of the lay and medical evidence of record, the Board concludes that the Veteran is not entitled to service connection for a kidney or liver disorder. As the evidence does not establish that the Veteran had diagnoses of either a kidney or liver disorder during the period on appeal, the Board finds that service connection is not warranted. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  

The Board notes that the Veteran has also alleged that he has a liver disorder as the result of asbestos exposure; however, as the Board presently finds no diagnosis of a liver disorder, a discussion of that theory of entitlement is not warranted. 

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for fracture, tibia and fibula, left leg, is reopened; the appeal, to this extent is granted.  

New and material evidence having been received, the claim of entitlement to service connection for fracture, tibia and fibula, left leg, is reopened; the appeal, to this extent is granted.  

Service connection for liver disease is denied.

Service connected for kidney disease is denied.  


REMAND

Regarding the Veteran's claim for keratoconus, remand is necessary for an addendum VA opinion.  Although the August 2016 VA examiner opined that it was less likely than not that the Veteran's eye disorder was due to service, no opinion was offered as to whether it was secondary to his hypertension, as alleged by the Veteran.  Therefore, an addendum VA opinion is necessary to address entitlement to compensation on a secondary basis, including aggravation of the Veteran's vision disorder due to his service-connected hypertension.  

Regarding the Veteran's claim for a brain injury, remand is necessary for additional development.  In an October 2011 VA neurology examination, the examiner opined that the Veteran has a traumatic brain injury.  The Veteran reported that during service in 1981, he fell 20 feet from a tower he was required to climb.  He stated that he landed on his head and was unconscious for five minutes.  The Veteran also reported that he was in a fight several years later, during which he was struck in the head.  The Veteran dated his symptoms to the initial head injury from the fall.

The examiner opined that the Veteran's TBI was less likely than not incurred in or caused by the claimed in-service injury.  As a rationale, the examiner stated "above refers only to the fight which occurred and not the head injury that resulted from the fall from the tower."  The Board finds this opinion to be inadequate for rating purposes as it is unclear and does not adequately address all the Veteran's claims.  

Additionally, the Board notes that the examiner opined that the Veteran's tinnitus was secondary to his TBI.  In an October 2012 rating decision, the RO granted service connection for tinnitus.  The rating decision does not state the basis for the grant.  As the tinnitus has been noted to be secondary to the TBI, the Board finds that clarification is necessary as to whether the Veteran's TBI is the result of an incident of service and if it warrants a grant of service connection.  Therefore, remand is necessary to obtain an adequate opinion regarding the etiology of the Veteran's TBI. 

Regarding the Veteran's claims of service connection for right and left leg disorders, the Board finds that additional development is necessary.  A review of the record shows that the Veteran has alternatively claimed service connection for fractures of the bilateral tibia and fibulas, bilateral knee disorders, a left ankle disorder, and a left foot disorder.  The RO, in turn, has adjudicated these claims separately and jointly, recharacterizing them at different point, as noted in the procedural history above.  Clarification of the Veteran's claims and his current disorders is necessary prior to adjudication. 

The Veteran was afforded a VA examination for his right leg in August 2016.  The examiner noted diagnoses of bilateral knee osteoarthritis and a right fibular fracture with residuals.  The examiner opined that it is less likely as not that a diagnosis of a fracture, residuals of right tibia and fibula was incurred in or caused by during service.  As a rationale, the examiner stated that 

a periodic health assessment dated in June 1981 noted a prior history of a fractured left tibia. Service treatment records (STRs) from 1979 and 1980 indicated treatment for a right knee soft tissue strain at the time and not of a right tibia/fibula fracture condition. There are no STRs provided in your record suggesting treatment/findings for a right tibia/fibula fracture during service. Your exit exam in March 1986 was also negative for a right tibia and fibula condition. A right tibia and fibula x-ray from February 1992 noted an old healed fracture of the proximal distal two thirds of the tibia of the right lower extremity, 6 years after service.  Hence, considering medical documentation and current exam objective findings, there is insufficient evidence to make a nexus between the two at this time.

The Board finds this opinion to be inadequate for rating purposes.  The examiner did not offer an opinion as to whether the Veteran's bilateral knee disorders were due to service or etiologically related to his fractures.  Additionally, although not specifically directed at the time of the examination request, the Board finds that an opinion as to the etiology, including regarding aggravation of a pre-existing injury, is necessary regarding the Veteran's left leg disorder claims.  Therefore, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records and associate them with the claims file.

2. The claims file must be returned to the August 2016 VA examiner for an addendum opinion regarding the Veteran's keratoconus.  If that examiner is unavailable, a suitable replacement must be provided.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed if pertinent records are not on file. The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any currently diagnosed eye disorder, including keratoconus, is secondary to or aggravated by (i.e., worsened beyond the normal progression) the Veteran's service-connected hypertension.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. The Veteran should be afforded an additional review by an appropriate VA examiner of his medical records, to include an additional examination if indicated, to determine the current nature and etiology of any head or brain injury, to include traumatic brain disorder. Any studies, tests, and evaluations deemed necessary by the examiner should be performed if pertinent records are not on file. The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any currently diagnosed head or brain disorder had its origin in service or is in any way related to the Veteran's active service.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. The claims file must be returned to the August 2016 VA examiner for an addendum opinion on the Veteran's claims of service connection for bilateral leg disorders.  If that examiner is unavailable, a suitable replacement must be provided.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed if pertinent records are not on file. The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner is requested to:

Provide all relevant diagnoses of the right and left legs, including specifying whether the Veteran has healed fractures in either leg and whether he experiences residuals of those fractures.

Provide an opinion as to whether any noted fractures were sustained during service.

Provide an opinion as to whether any fractures sustained prior to service were aggravated during service beyond their natural progression.

Provide an opinions as to whether any currently diagnosed right or left knee disorders are due directly to service or secondary to a right or left tibial or fibular fractures or to other findings such as ligament strains noted in service. 

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. The AOJ must ensure that the examiners' reports comply with this remand and answer the questions presented in the request. The AOJ must also ensure that the examiners document consideration of the electronic claims file, including any records contained in Virtual VA and VBMS. If any report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

6. After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal. If the AOJ does not fully grant the benefits, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


